Case 1:19-cr-20351-CMA Document 1 Entered on FLSD Docket 03/15/2019 Page 1 of 10



                           UN ITED STA TE S D ISTR ICT CO UR T
                           SO U TH ER N D ISTR ICT O F FL O R ID A

                               CaseNo.9 .7* 2.3D 0      -   -




  UN ITED STA TES ofA M ERICA ,

       Plaintiff,


  JEsu s R AM ON v ERo Es,and
  LulsALBERTO clu clk HADDAD,
       Defendants.


                                C W M IN A L C O V ER SH EET


        Didthismatteroriginatefrom am atterpendingin theNorthernRegion oftheUnited States
        Attorney'sO ffice priorto October 14,2003?       Y es X      No

        Did thism atter originate from a m atterpending in the CentralRegion ofthe U nited States
        Attorney'sO ffice priorto Septem ber 1,2007?              Yes X      No


                                            R espectfully subm itted,

                                            A R IA N A FA RJA RD O O RSHA N
                                            U N ITED STA TES ATTORN E



                                               chaelB .N ler
                                              ssistantU n'ed StatesA ttorney
                                             lorida BarN o.51264
                                            JLK FederalJustice Building
                                            99 Northeast4th Street
                                            M inm i,Florida 33132-2111
                                            Telephone: 305-961-9244
                                            Facsim ile: 305-530-7976
                                            Email:              michael.nadler@usdoj.gov
 Case 1:19-cr-20351-CMA Document 1 Entered on FLSD Docket 03/15/2019 Page 2 of 10

AO 91(Rev.08/09) Crimi
                     nalComplaint

                                U NITED STATES D ISTRICT C OURT
                                                        forthe
                                             Southern DistrictofFlorida

               United StatesofAmerica                     )
                           V.                             '
         LUIS ALBERTO CHACIN HADDAD &
                                                          )
                                                          )
                                                                casex o.     1j-2.3 3 2-                     o
              JESUS RAMON VEROES                          )
                                                          )

                                             CRIM INAL CO M PLAINT

         1,thecomplainantin thiscase,statethatthefollowing istrueto thebestofmy knowledge andbelief.
Onoraboutthedatets)of                   2016-2017              inthecountyof              Miami-Dade          inthe
   Southern    Districtof               Florida        ,thedefendantts)violated:
           CodeSection                                             OffenseDescri
                                                                               ption
18U.S.C.j1956(h)                         Conspiracy to Com mi
                                                            tMoney Laundering




         Thiscrim inalcomplaintisbased on these facts:
See attached affi
                davit.




         W Continuedontheattachedsheet.
                                                                    #
                                                                                                             /
                                                                                   Complainant'
                                                                                              ssig atur ..
                                                                                            T#3
                                                                            W arren Rodqers,e specialAqent
                                                                                    Printed nameand title
                                                                                    '




Swornto beforemeand signed in my presence.
                                                                                                  ('

                                                                              A
D ate:         03/14/2019
                                                                                      Judge'
                                                                                           ssignature

City and state:                     Miami,Flori
                                              da                          U . .Ma istrate Jud eJohn J.O'Sullivan
                                                                                    Printed nameandtitle
                                                                          l9-YO ZX O
Case 1:19-cr-20351-CMA Document 1 Entered on FLSD Docket 03/15/2019 Page 3 of 10



                                          AFFID AV IT
  1,W arren E.Rogers,Jr.,being duly sw orn, hereby deposesand saysthat:

         1.     Iam aSpecialAgentofthelnternalRevenueServiceCriminallnvestigations(1RS-
  C1)assigned to the M iamiField Office,High Intensity Dnzg Trafficking Area (HIDTA)Task
  Force.1havebeena SpecialAgentwiththe1RS forapproximately seventeen (17)years.Asan
  IRS-CI SpecialAgent,my responsibilitiesinclude, butare notlim ited to,investigating criminal

  violationsofTitle26,United StatesCode(USC)(InternalRevenueCode),Title 18, U SC 1956,
  1957,1960,Title31USC,Bank SecrecyAct(BSA)violations,andotherrelated offenses For        .



  thelastfive(5)years,IhavebeenassignedexclusivelytotheSouthFloridaHigh lntensityDnlg
  Trafficking AreaTask Force(HIDTA),investigating Organized Crime Dnzg EnforcementTask
  Force(OCDETF)narcoticsrelatedmoneylaunderingcases.
               During my tenttre assigned to South Florida HIDTA , lhave been the prim ary case

 agentonnumerousmoneylaunderinginvestigationsofdrugtrafficking organizations(DTO)and
 money laundering organizations.Theseinvestigationshaveinvolved violationsofTitle 18, U SC

 Sections 1956,1957, 1960,1962 (R1CO)and othermoney latmdering related Federalfraud
 violations including mail fraud,wire fraud and m ortgage fraud. 1 have also conducted and

 participated in num erousassetforfeiture investigationsinvolving Title 18 U SC Sections 981 and

 982,based on m oney laundering violationsofTitle 18 USC 1956, 1957 and 1960. Currently,I

 work with the IRS Financial Investigative Strike Team , investigating trade based m oney

 latm dering casessuch asblack m arketcurrency exchange system s. A sa SpecialA gent1have been

 the affiant and case agent/team leader on several successfully executed search and seizure

 warrants. 1m akethisaftidavitbased on personalknowledge and upon information furnished to

 m eby witnesstestim ony and otherlaw enforcem entofficersand sources.


                                               1
Case 1:19-cr-20351-CMA Document 1 Entered on FLSD Docket 03/15/2019 Page 4 of 10



                The infonnation setforth in this affidavit is provided solely forthe purpose of

  establishingprobablecauseforthearrestofJESUS RAMON VEROES CLVEROES'')andLUIS
  ALBERTO CHACIN HADDAD CLCHACIN'')forconspiringtoknowinglyengageorattemptto
  engage in a m onetary transaction in criminally derived property ofa value greaterthan $10,000
  thatis derived from specified unlaw fulactivity,to w it,felony violations ofthe Foreign Corrupt

  PraeticesAct(Title 15,United StatesCode,Sections78dd-2and78dd-3),and offensesagainsta
  foreign nation involving bribery of a public official and the m isappropriation, theft, and

  embezzlem entofpublicfundsbyorforthebenefitofapublicofficial,contraryto Title 18,United

  StatesCode,Section 1957(a),allinviolationofTitle 18,United StatesCode,Section l956(h).1
  have notincluded in thisAffidaviteach and every factand circum stanceknown to m e,butonly

  the factsand circum stancesthatlbelieve are sufficientto establish probable cause.

  1.     BACK G ROUN D

         CHA CIN is a citizen ofV enezuela and residentofthe U nited States. CH A CIN owns and

  m anages businesses in M iam i,Florida,including Com pany 1,and C om pany 2,both ofwhich are

  registered under the laws of the State of Florida. Company 1 and Com pany 2 are tûdomestic

  concerns''asthattenn isdefined in theFCPA. Company 1and Company 2 purchasegoodsfrom

  around the world forexportto Centraland South America. Company 1 holdsabank accotmtat

  Citibank in M iam i,Florida and Company 2 holdsa barlk accountatBank ofAm erica,M iam i,

  Florida.

         VEROES isa Venezuelan citizen. VEROES'S close relative islisted asthe Presidentof

  Company 3,a com pany based in Doral,Florida,and incorporated underthe lawsofthe State of

  Florida. Com pany 3 holds a bank accotm t at Bank of A m erica. Com pany 3 is a ûsdom estic

  concern''asthattenn isdefined in theFCPA
Case 1:19-cr-20351-CMA Document 1 Entered on FLSD Docket 03/15/2019 Page 5 of 10



          Foreign Official#1 isa high-levelofficialin Venezuela'sM inistry ofElectricalEnergy

  and at V enezuela's state-ow ned electric com pany, Corporaci6n Eléctrica Nacional, S.A .

  tttcopoelec''l. Corpoeleciscontrolledby the Venemzelan governmentand performsafunction
  thatVenezuelatreatsasitsown, andthusisan Ctinstrum entality''ofthegovernm entofVenezuela

  as thatterm is defined in the FCPA . Foreign Official//1 is a çtforeign official''asthatterm is
                             .




  defined in theFCPA.

          Foreign O fficial//2 is a high-levelofficialin procurem entatCorpoelec and w orks under

  Foreign Official#1.Foreign Official//2isatsforeign official''asthatterm isdetinedintheFCPA .

          ConfidentialW itness1(E(CW -1'')1isadualcitizenofVenemzelaandtheUnitedStatesand
  residesin M inmi,Florida. CW -I isa tûdomestic concem ''as thatterm is defined in the FCPA .

  Beginning in approxim ately 2010,CW -Iengagedinvariousbusinessventureswith CHACFN , and

  fora period oftim e,CW -I and CHA CIN occupied office suitesnextto each otherin a building in

  Doral,Florida. Asdiscussed below,CW -Iprovided the following irtform ation to theU .S.D nlg

  Erlforcem entAdm inistration:

  Il.    TH E CON SPIM C Y

                 In approxim ately February 2016, CHA CIN informed CW -I dtlring a telephone

  conversation that CHACW had business colm ections in Venezuela through VEROES, in

  particular,through VEROES'Srelationshipwith Foreign Official#1. In approxim ately M ay 2016,

  CHA CW calledCW -IwhileCW -Iw asin Chinaand asked CW AItostartlookingfortransform ers

 in cozm ection w ith a futtlre contract w ith Corpoelec. CH A CIN told CW -I that,as a result of

 VEROES'S relationship with Foreign Official#1, they w ould be getting contracts to pzovide


 l'
  rheCooperatingW itnesshasbeen providinginform ationwith the DEA for16m onths.
                                                                                     He/sheismotivatedto
 provideinform ation because the coconspiratorsdid notprovide the prom ised payment. The inform ation provided
 bythe CW hasbeen corroborated through an audio recording, bank statem ents,em ails, chats,invoices,and
 documentaryevidence.Throughouthis/hercooperation,theCW hasappearedtobetruthfulandtrustworthy            .



                                                      3
Case 1:19-cr-20351-CMA Document 1 Entered on FLSD Docket 03/15/2019 Page 6 of 10



  generators and forklifts to Corpoelec. According to CHACIN,Foreign Ofticial//1 directed

  VEROES to coordinate everything through Foreign Offiçial#2 CW -I w as notable to obtain a.
                                                                .



  sotlrcein Chinaforsupplying transform ersunderthecontractwith Corpoelec.

        10.     On or aboutJune 15,2016,CW -I and CHACIN m et in their offices in Doral,

  Florida.CHACIN hadthefollowingcontractsinhispossession:(a)contrad datedMay25, 2016,
  forCompany 1to provideforkliftstoCorpoelecfor$6,429,000;(b)contractdatedJlme3, 2016,
  forCompany lto provide transfonnersto Corpoelec for$9,789,
                                                           250;and(c)contractdated June
  3,2016,forCompany 1toprovidegeneratorsto Corpoelecfor$893,713.89 These contractsw ere
                                                                          .



  signed by Foreign O ftk ial#2. CHACIN also had purchase ordersfrom Corpoelec forforklifts,

  transformers,andgenerators.CHACIN toldCW -Iofafourthcontrad beiweenCorpolecandCo-
  Conspirator 1,who is President of a Florida corporation based in Port St. Lucie, to provide

  m iscellaneous partsto Corpoelec.

                During the June 15,2016,m eeting in D oral,Florida, CH A CIN discussed w ith CW -

  1theagreem entbetween al1partiesinvolved in the Corpoelec contradson how theprofitsfrom

 the contracts would be split. CH A CIN stated that, tirst,Foreign Ofticial#1would be paid $2.5

 m illion. CHACIN, VEROES,Co-conspirator-l, and CW -I each would receive 25% of the

 rem aining profit. CHACIN also stated thatVEROES wasworking on getting a private bond in

 Venezuelain orderforCorpoelectoreleasehalfofthemoney owedto Company 1, asthecontracts

 were stm ctured for Corpoelec to pay 50% ofthe contractprice up front.

        12.    V ERO ES ultim ately did not obtain a bond covering the upfront paym ents from

 Corpoelec. CW -I subsequently obtained bondscovering the forklift transfonner, and generator

 contractsfrom a Venezuelan bank as a resultofa colm ection to the bank's ow ner.

               ln approxim ately late July 2016,V ER OES,CH A CIN , CH A Cm 'S son,and CW -I


                                               4
Case 1:19-cr-20351-CMA Document 1 Entered on FLSD Docket 03/15/2019 Page 7 of 10



   traveled totheUnitedArab Emiratesto visitacompanythatsold forldifts. Company 1ultim ately

   purchased 28 forldifls fzom that com pany and 13 forklifts from another com pany for

   approximately$1.5million(in total).Company 1invoiced Cop oelecapproximately$6,429,000
   for40 ofthoseforklifts,wllich representsaprofitofm ore than 300% .

          14.      Later in 2016, CHA CIN and CW -I had a falling out related to the transfonner

   contract.CHA CIN ceased com m tm icating w ith CW -I and began cutting CW -Ioutoftheirshared

   business dealings. CW -I subsequently obtained copies of papenvork related to the Corpoelec

   contracts for the forklifts, transform ers, and generators from a secretary CW -I shared w ith

   CH A CW . CW -Ihasprovided copies ofthatpapezwork to the D EA .

                   ln approxim ately early 2018,CW -I also obtained a docum entbearing Corpoelec's

  logo thatcontainsa chartwith infonnation aboutnine Corpoelec contracts. The chartliststive

  contractsbetween Company 1 and Corpoelec fora totalof$23,198,663.90,including,inter alia,
  the forklift transfonner, and generator contracts discussed above; threq contracts between

  Company 2 and Corpoelec,including a contractto supply lightbulbs,fora totalof$13,003,208,
                                                                                          .

  and one contractbetween Co-conspirator 1's company and Corpoelec for$685,000. The total
  valueofthesecontractsis$36,886,871.Accordingtothe chart,m ostofthecontracts- including
  theforldift,transformer,andgeneratorcontracts- hadbeen designated asdeliveredandprocessed

  in 1 11.

                  In approxim ately M arch 2017,V ER OES m etw ith CW -I atCW -1's office in D oral,

  Florida. ln a recorded conversationz, VEROES saidthatthatthey had notbeenpaidby Com oelec

  because Cop oelec's Citibnnk accountw as closed. V ERO ES talked abouttwo new deals w ith

  Corpoelecand saidthatthey had notreceived paym entforthosecontractseither. VEROES said



  2Thi
     s recording has been translated and reviewed by a Spanish speaker.

                                                        5
Case 1:19-cr-20351-CMA Document 1 Entered on FLSD Docket 03/15/2019 Page 8 of 10



  thatCHACIN did notknow thatVEROES wascöming to talk to CW          -
                                                                         1,butVEROES wanted to
  assureCW -IthatCW -IwouldgetpaidCW -1'sshareofthecontracts. VEROES saidthey secured

  thecontractswith CorpoelecbecauseofVEROES'ScozmectiontoForeign Official//1and claim ed

  thatCHACIN or Co-conspirator 1neverwould have obtained business from Corpoelec butfor

  VEROES'Srelationship with Foreign Official//1. V ERO ES said thatifthe paym entsituation w as

  notresolved soon,hewould ask çûthe minister''- referencing Foreign Official//1by firstnam e -

  to callanother oftk ialto help getthe money. VEROES also said thathis tçbuddy''was upset

  because çsthatmoney washis''buthe did nothaveityetand itwasa lar
                                                                  ge nm ount. Also dming
  thisconversation,VEROES again confirm edhow them oney would besplit in fourparts nm ong
                                                                            -




  himseltl CHACW ,Co-conspirator 1,and CW -1 VEROES said thathe was responsible for
                                                  .



 paying Foreign Official//2 and othersatCorpoelec, referencing Foreign Official//2 by lastnam e
                                                                                              .



               During theirM arch 2017 m eeting, VEROES also stated thatthey had shipped 500

 transfonnersto Corpoelec, butthetransformerscould notbeused in Venezuelabecausethey were

 only com patiblewith theelectricalsystem sin CubaandNicaragua. VEROES saidthattheshipped

 transfonners are sitting ata Corpoelecstoragepatio. Despitetheincompatibility Corpoeleclisted
                                                                              ,

 the transform er contractas delivered and processed in full according to the chartof contracts

 discussed above.

       18.     CW -Ineverreceived his share ofthe money from the Com oeleccontracts agreed

 upon by CHACIN and VEROES.

       19.    Recordsreflectthe following wiretransfersfrom Corpoelecto accotmtsassociated

 with CHA CW or VERO ES:

       a.     On oraboutJuly 12, 2016,Com oelecwired approxim ately $3,211,286 to Com pany

 1'sCitibankaccount(ending 1390),
                                .


                                              6
Case 1:19-cr-20351-CMA Document 1 Entered on FLSD Docket 03/15/2019 Page 9 of 10



         b.      O n or about A ugust 4, 2016, Corpoelec wired approxim ately $4
                                                                                ,894,
                                                                                    226 to
  Company 1'sCitibankaccotmt(ending 1390)*
                                         ,


         c.     On oraboutAugust8, 2016,Corpoelecwiredapproxim ately $446 210 to Com pany
                                                                                 ,

  1'sCitibnnkaccount(ending 1390);
         d.     On or about October 11, 2016,Corpoelec wired approxim ately $3
                                                                              ,428,
                                                                                  409 to
  Company 1'sCitibnnk account(ending 1390);
         e.     On oraboutN ovember 16, 2016,Corpoelec wired approximately $981
                                                                                          ,352.48 to
  Company 1'sCitibnnkaccotmt(ending 1390);
                On or about Decem ber, 15,2016,Corpoelec wired approximately $445
                                                                                 ,906 to

 Company 1'sCitibankaccount(ending 1390);
        g.     On or about M ay 4, 2017, Corpoelec wired approxim ately $3
                                                                          ,539,
                                                                              985.81 to
 Company 1'sCitibankaccount(ending1390)'
                                       ,


        h.     Betw een on or aboutA ugust22, 2016,and M ay 11 2017,Corpoelec wired a total
                                                                  ,


 ofapproximately$4,476,152toCompany2'sBank ofAmericaaccount(ending8828) N otes to     .


 thetransferreferenced an advanceto contractnum berN CO -PR-2016-135. Thatcontract
                                                                                       ,   betw een
 Cop oelecandCompany 2, wasforthesupply oflightbulbsand wasvalued at$5
                                                                                799,000.
                                                                                ,

               Between A pril4,2017, andM ay 11,2017,Company 2'sBank ofAm ericaaccount

 (ending8828)wiredapproximately$2,566,984toCompany3'sBarlkofAmericaaccount(ending
 1683),referencinganadvancetothesamelightbulbcontractdiscussedintheprecedingparagraph.
       21.    Based upon the foregoing, your Affiantsubm its there isprobable cause to belicve

that JESU S RAM ON V ERO ES and LU IS A LBERTO CH A CIN H A D DA D did
                                                                                     conspire to
know ingly engage orattem ptto engage in a m onetary transaction in crim inally derived property

ofa value greater than $10,000 thatis derived from specified lmlawftzlactivity
                                                                              ,t
                                                                               o w it,felony


                                               7
Case 1:19-cr-20351-CMA Document 1 Entered on FLSD Docket 03/15/2019 Page 10 of 10



   violationsoftheForeignCorruptPracticesAct(Title15, U nited StatesCode, Sections78dd-2and
   78dd-3),and offenses againsta foreign nation involving bribery ofa public officialand the
   misappropriation,theft,and embezzlem entofpublicfundsbyorforthebenefitofapublicofficial,

   contrary to Title 18,United StatesCode, Section 1957(a),a11inviolationofTitle18,UnitedStates

   Code,Section 1956(h).
   FURTHER YOUR AFFIANT SAYETH NAUGHT

                                       zn

                                                                           j
                                     W arren E.Rogers,Jr.
  Sworn to and su cribe    efore methis
  14th day ofM ar h

                      e
                                              .,


  JO HN J.  L I AN
  CHIEF UN ED S ATES M AGISTRATE JUDGE




                                              8
